FILED
                             NOT FOR PUBLICATION                            MAY 20 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ESTEBAN CHAVEZ AMADOR,                           Nos. 12-72502
                                                 Nos. 12-73825
               Petitioner,
                                                 Agency No. A075-093-397
  v.

LORETTA E. LYNCH, Attorney General,              MEMORANDUM*

               Respondent.


                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

       In these consolidated petitions for review, Esteban Chavez Amador, a native

and citizen of Mexico, petitions for review of the Board of Immigration Appeals’

(“BIA”) orders dismissing his appeal from an immigration judge’s (“IJ”) removal

order, and denying his motion to reopen. Our jurisdiction is governed by 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo due process claims. Cruz Rendon v. Holder, 603 F.3d
1104, 1109 (9th Cir. 2010). We deny in part and dismiss in part the petition for

review.

      Chavez Amador’s claim that the IJ’s denial of a fourth motion for a

continuance to appeal the state court’s denial of post-conviction relief violated his

due process rights lacks merit, where he was afforded a full and fair hearing and he

failed to demonstrate prejudice. See Cruz Rendon, 603 F.3d at 1109 (“In order to

prevail on [a due process] claim, the alien . . . must show prejudice, ‘which means

that the outcome of the proceeding may have been affected by the alleged

violation.’” (citation omitted)).

      Chavez Amador has not raised, and has therefore waived, any challenge to

the BIA’s denial of his motion to reopen based on ineffective assistance. See Rizk

v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (issues not raised in an opening

brief are waived).

      Chavez Amador failed to exhaust any challenge to the agency’s

determination that he was removable under 8 U.S.C. § 1227(a)(2)(B)(i) as an alien

convicted of a controlled substance violation. See Tijani v. Holder, 628 F.3d 1071,

1080 (9th Cir. 2010) (the court lacks jurisdiction to consider legal claims not

exhausted in petitioner’s administrative proceedings before the agency). Chavez


                                           2                                      12-72502
Amador’s conclusory contention that remand is required for a categorical analysis

due to a change in law is unavailing.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                  12-72502